DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               MIVIOLENE JASMIN and MIZENE MADEUS,
                            Appellants,

                                    v.

                   ESTINVIL CELIUS and
     GEICO INDEMNITY COMPANY, a Foreign Profit Corporation,
                        Appellees.

                              No. 4D17-3184

                              [June 21, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Thomas H. Barkdull, III, Judge; L.T. Case No.
502014CA014721XXXXMB.

  Rick S. Jacobs of Miller & Jacobs, Pompano Beach, for appellants.

  Richard A. Giardino of Davis, Giardino and Hrivnak, P.A., West Palm
Beach, for appellee Estinvil Celius.

PER CURIAM.

   Affirmed.

DAMOORGIAN, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.